SULLIVAN, Judge
(dissenting);
The case reversed by the majority today is a conviction for two very serious crimes. Appellant was convicted by a jury of assault with intent to commit rape and unlawfidly communicating a threat. The jury underscored the serious nature of the convictions by giving appellant confinement for 20 years, forfeitures in the amount of $445,680 ($1,857 for 240 months), and dismissal from the armed forces.*
The majority reverses this serious case because of a “missing witness.” But who was this key missing witness, and what did she offer the defense? The missing witness was Ms. M., a bartender. She did not witness the assault, but through her contact with the victim as a customer, formed some views of the victim’s character and post-assault conduct. This civilian witness resisted all attempts to get her to testify. Finally, it came down to a judgment call by the trial judge who had an ongoing trial to run. Was this witness necessary and material or was the expected testimony not relevant and cumulative? The judge, in my view of the record, made the right call.
The record does not show that Ms. M was a necessary and material witness. Her purported testimony concerned the alleged victim’s conduct, days after the charged offense, which would have circumstantial value only. In any event, it was cumulative of testimony from another witness, AW, who also testified concerning the alleged victim’s post-assault conduct in a bar. As for this witness’s opinion of the victim’s character for truthfulness, I am not convinced of its admissibility or probative value. See United States v. Breeding, 44 MJ 345, 351 (1996). In these circumstances, I see no constitutional error or any abuse of discretion by the trial judge in refusing to order the Government to produce cumulative testimony. Id. at 350 (cited in United States v. Miller, 47 MJ 352, 359 (1997)). In sum, the record shows that the bartender’s view was not necessary for a just trial in this case. The trial judge’s decision and the decision of the court below are rooted in the firm ground of the facts in the record. The majority’s opinion is built on sand and speculation. I would affirm.

The jury's verdict survived two levels of review before today. Actions by the convening authority and by the court below affirmed the conviction but reduced this sentence to dismissal, confinement to 6 years, and forfeiture of $1875/month for 72 months.